IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                     Assigned on Briefs July 27, 2004

                   JERRY LEE CHILTON v. DAVID MILLS, WARDEN

                          Appeal from the Criminal Court for Morgan County
                             Nos. 8892 and 8818, E. Eugene Eblen, Judge



                           No. E2003-00667-CCA-R3-HC - Filed July 30, 2004


The Defendant appeals from the judgments of the trial court denying him habeas corpus relief. The
trial court dismissed the petitions, finding that they failed to state cognizable claims for habeas
corpus relief. We affirm the judgments of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

DAVID H. WELLES, J., delivered the opinion of the court, in which JERRY L. SMITH and JAMES
CURWOOD WITT , JR., JJ., joined.

Joe H. Walker, District Public Defender and Walter V. Johnson, II, Assistant Public Defender, for
the appellant, Jerry Lee Chilton.

Paul G. Summers, Attorney General & Reporter; John H. Bledsoe, Assistant Attorney General; J.
Scott McCluen, District Attorney General; and Roger Delp, Assistant District Attorney General, for
the appellee, State of Tennessee.

                                                      OPINION

        In 1985, the Defendant was found to be a habitual criminal and was sentenced to life
imprisonment. The Defendant unsuccessfully appealed this conviction,1 and has previously
petitioned unsuccessfully for post-conviction and habeas corpus relief.2



        1
            See State v. Jerry Lee Chilton, No. 85-259-III, 1986 W L 9828 (Tenn. Crim. App., Nashville, Sept. 12, 1986).

        2
          See Jerry Lee Chilton v. State, No. M1999-02411-CCA-R3PC, 2000 W L 869402 (Tenn. Crim. App.,
Nashville, June 22, 2000); Jerry Lee Chilton v. State, No. 01C01-9405-CC-00155, 1995 Tenn. Crim. App. LEXIS 318
(Tenn. Crim. App., Nashville, April 5, 1995); Jerry Lee Chilton v. State, No. 01C019206-CC-00201, 1993 W L 39747
(Tenn. Crim. App., Nashville, Feb. 18, 1993); Jerry Lee Chilton v. State, No. 01C01-9207-CC-00210, 1992 W L 335934
(Tenn. Crim. App., Nashville, Nov. 18, 1992); Jerry Lee Chilton v. State, No. 89-9-III, 1989 Tenn. Crim. App. LEXIS
508 (Tenn. Crim. App., Nashville, June 29, 1989).
        In July of 2001 and again in May of 2002, the Defendant filed separate petitions for habeas
corpus relief. The petitions were consolidated by the trial court for purposes of conducting an
evidentiary hearing. An evidentiary hearing was conducted on February 11, 2003, at which time the
Defendant testified and presented documents in support of his petitions. At the conclusion of the
evidentiary hearing, the trial court found that even if the Defendant’s allegations were true, he was
not entitled to habeas corpus relief. The trial court therefore entered an order dismissing the
petitions. It is from this order of the trial court that the Defendant now appeals.

        The Defendant first argues that the Department of Correction has incorrectly computed his
release eligibility date for his life sentence. He argues that the release eligibility date has been
illegally modified by the Department of Correction from its original date of 2013 to a current release
eligibility date of 2042. Related to this claim, he also asserts that the Parole Eligibility Review
Board erred by not modifying his release eligibility date and that the Department of Correction
should modify his release eligibility date accordingly.3 The Defendant also alleges that his habitual
criminal conviction is void because certain of the underlying felony convictions from 1975 were
based upon guilty pleas which were not knowingly and voluntarily entered, and at the time the 1975
guilty pleas were entered the trial court did not fully advise him of his constitutional rights.

        In Tennessee, habeas corpus relief is generally available only when it is apparent from the
face of the judgment or the record of the proceedings upon which the judgment was rendered that
the convicting court is without jurisdiction or authority to sentence a defendant or that a defendant’s
term of imprisonment or restraint has expired. See Archer v. State, 851 S.W.2d 157, 164 (Tenn.
1993).

         From our review of the record, it appears that the Defendant was found to be a habitual
criminal and was sentenced to life imprisonment in 1985. There is nothing in the record which
suggests that the sentencing court was without jurisdiction or authority to sentence the Defendant
to life in prison. The Defendant’s arguments concerning his release eligibility date, even if correct,
do not entitle him to habeas corpus relief. A release eligibility date does not cause the sentence to
expire or terminate, but simply allows the possibility of a conditional release from confinement. See
Doyle v. Hampton, 207 Tenn. 399, 340 S.W.2d 891, 893 (1960). The correctness of a decision of
the Parole Eligibility Review Board is not reviewable through a habeas corpus action. See generally
Powell v. Parole Eligibility Review Board, 879 S.W.2d 871 (Tenn. App. 1994). The Defendant has
simply failed to establish that his life sentence, entered in 1985, has expired.

         In addition, the Defendant’s allegations concerning the invalid guilty pleas for convictions
which support his habitual criminal conviction gain him no relief. It is well established that the
voluntariness of a guilty plea may not be challenged through an application for writ of habeas corpus,
because such judgments are voidable and not void. See Archer, 851 S.W.2d at 164. If the claimed
illegality renders a judgment or sentence voidable, rather than void, no relief can be granted pursuant


        3
           The Parole Eligibility Review Board, previously codified at Tennessee Code Annotated section 40-35-601,
et seq., was created in 1992 and its authority terminated on July 1, 1993. See Acts 1992, ch. 1017, § 1.

                                                       -2-
to a petition for a writ of habeas corpus. See id. Alleged violations of constitutional rights must be
addressed in post-conviction proceedings, not habeas corpus proceedings.4 See Luttrell v. State, 644
S.W.2d 408, 409 (Tenn. Crim. App. 1982). Furthermore, a trial court’s failure to completely advise
a criminally accused regarding the rights waived by a guilty plea also creates a judgment which may
be voidable, but not void. See State v. Neal, 810 S.W.2d 131, 134 (Tenn. 1991), rev’d in part on
other grounds by Blankenship v. State, 858 S.W.2d 897, 902 (Tenn. 1993).

       Based upon our review of the record, we conclude that the trial court did not err by denying
the Defendant habeas corpus relief. The judgments of the trial court are accordingly affirmed.



                                                                ___________________________________
                                                                DAVID H. WELLES, JUDGE




         4
         Indeed, the Defendant has previously challenged these identical prior convictions in a post-conviction
proceeding, asserting that he received ineffective assistance of counsel and that the pleas were involuntarily entered.
Obviously, his attempt at post-conviction relief was not successful. See Jerry Lee Chilton v. State, No. 01C01-9206-CC-
00201, 1993 W L 39747 (Tenn. Crim. App., Nashville, Feb. 18, 1993).

                                                         -3-